DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 16-18 and 24-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couture et al., US 20080195093, herein referred to as "Couture 1", in view of Couture et al., US 20080058802, herein referred to as "Couture 2".
Regarding claim 16, Couture teaches a jaw member (Figure 1A: jaw member 110) configured for use with an electrosurgical forceps (Figure 1A: bipolar forceps 10), the jaw member comprising: a seal plate (Figures 9A-9B: seal plate 3591) including: a top surface (Figures 9A-9B: seal surface 3593) defining a knife channel (Figures 9A-9B: cut electrode 3527) extending along a longitudinal axis thereof (Figure 9A: cut electrode 3527 extends along a longitudinal axis of seal surface 3593); and a tab having a first portion and a second portion (Figure 9B: seal plate 3591 and see Figure 1 below), the first portion extending substantially perpendicular to, and away from, the top surface (Figure 9B: seal plate 3591 and see Figure 1 below) and the second portion extending from the first portion and substantially parallel to the top surface (Figure 9B: seal plate 3591 and see Figure 1 below)to define a cavity between the first portion, the second portion, and the top surface (Figure 9B: seal plate 3591 and see Figure 1 below). Couture 1 does not explicitly disclose a tab extending along the peripheral edge of the seal plate from the top surface and the second portion extending from the first portion toward the knife channel.

    PNG
    media_image1.png
    284
    595
    media_image1.png
    Greyscale

Figure 1: annotated Figure 9B from Couture 1
However, Couture 2 teaches a jaw member (Figure 3: jaw member 310) that includes a tab (Figure 3: sealing plate 312a) extending along the peripheral edge of the seal plate from the top surface (Figure 3: sealing plate 312a includes U-shaped sealing section 312a’ and see Figure 2 below), wherein the second portion (Figure 3: sealing plate 312a and see Figure 2 below) of the tab extends from the first portion (Figure 3: inner leg 312a”) toward the knife channel (Figure 3: cutting electrode 327).

    PNG
    media_image2.png
    345
    597
    media_image2.png
    Greyscale

Figure 2: annotated Figure 3 from Couture 2
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with the tab along the peripheral edge and the second portion extending toward the knife channel as taught by Couture 2 to reduce stray currents and heat dissipation inwardly toward the cutting zone during the sealing process (Couture 2 [0070]).
Regarding claim 17, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, with Couture 1 further disclosing a jaw member (Figure 1A: jaw member 110) further comprising a wire (Figure 2: leads 297, 208, 209, and 210) electrically coupled to the seal plate ([0081] and [0150]), the wire configured to transmit electrosurgical energy to the seal plate ([0078]).
Regarding claim 18, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, with Couture 1 further disclosing a jaw member (Figure 1A: jaw member 110) further comprising a jaw housing (Figure 9B: insulative overmolded structure 3597) operably coupled to the seal plate ([0151]: “Seal plate 3591 is shown surrounded by an insulative overmolded structure 3597.”), wherein a portion of the jaw housing is disposed within the cavity (Figure 9B: insulative overmolded structure 3597 and see Figure 1 above).
Regarding claim 24, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, with Couture 1 further disclosing a jaw member (Figure 1A: jaw member 110) further comprising a jaw housing (Figure 9B: insulative overmolded structure 3597) operably coupled to the seal plate ([0151]: “Seal plate 3591 is shown surrounded by an insulative overmolded structure 3597.”) and wherein at least a portion of the tab (Figure 9B: seal plate 3591) includes at least one notch defined therein (Figure 9B: seal plate 3591 and insulative overmolded structure 3597 and see cavity in Figure 1 above) and configured to provide an enhanced point of contact between the seal plate and the jaw housing (Figure 9B: seal plate 3591 and insulative overmolded structure 3597 have an enhanced point of contact due to second portion in Figure 1 above).
Regarding claim 25, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, with Couture 2 further disclosing a jaw member (Figure 3: jaw member 310) wherein the tab (Figure 3: sealing plate 312a) extends along an outer peripheral edge of the seal plate (Figure 3: sealing plate 312a includes U-shaped sealing section 312a’ and see Figure 2 above).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with the tab along the outer peripheral edge as taught by Couture 2 to ensure tissue contact for sealing purposes (Couture 2 [0069]).
Regarding claim 26, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, with Couture 2 further disclosing a jaw member (Figure 3: jaw member 310) wherein the top surface (Figure 3: top portion of U-shaped sealing section 312a’) faces an opposing seal plate of an opposing jaw member of the electrosurgical forceps (Figure 3: U-shaped sealing section 312a’ of jaw member 310 faces sealing plate 322 of jaw member 320).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 so that the top surface of the sealing plate faces an opposing seal plate of an opposing jaw member as taught by Couture 2 to ensure tissue contact for sealing purposes (Couture 2 [0069]).
Regarding claim 27, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, with Couture 1 further disclosing a jaw member (Figure 1A: jaw member 110) further comprising a jaw housing (Figure 9B: insulative overmolded structure 3597) overmolded to the seal plate ([0151]: “Seal plate 3591 is shown surrounded by an insulative overmolded structure 3597.”), wherein a portion of the jaw housing is disposed within the cavity (Figure 9B: insulative overmolded structure 3597 and see cavity in Figure 1 above).
Regarding claim 28, Couture 1 in view of Couture 2 discloses the jaw member according to claim 27, with Couture 1 further disclosing a jaw member (Figure 1A: jaw member 110) wherein the jaw housing is formed of an insulative material (Figure 9B: insulative overmolded structure 3597).

Claims 19-20 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couture 1 in view of Couture 2, further in view of Unger et al., US 20090082766, herein referred to as "Unger".
Regarding claim 19, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, but Couture 1 in view of Couture 2 does not explicitly disclose a jaw member wherein the seal plate defines at least one aperture extending through the top surface thereof.
However, Unger teaches a jaw member (Figures 4A-4C: jaw member 420) wherein the seal plate (Figures 4A-4C: sealing plate 422) defines at least one aperture extending through the top surface thereof (Figure 4B: apertures 418 and [0044]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with apertures extending through the top surface of the seal plate as taught by Unger to secure the housing to the seal plate (Unger [0013]).
Regarding claim 20, Couture 1 in view of Couture 2 and Unger discloses the jaw member according to claim 19, with Unger further disclosing a jaw member (Figures 4A-4C: jaw member 420) further comprising an insulative material (Figures 4B-4C: insulative stop members 425) disposed within the at least one aperture (Figure 4B: apertures 418).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with insulative material within the apertures as taught by Unger to control the gap distance between opposing jaw members and enhance the manipulation and gripping of tissue during the sealing process (Unger [0002]).
Regarding claim 22, Couture 1 in view of Couture 2 discloses the jaw member according to claim 16, but Couture 1 in view of Couture 2 does not explicitly disclose a jaw member further comprising a stop member disposed on the top surface of the seal plate.
However, Unger teaches a jaw member (Figures 4A-4C: jaw member 420) further comprising a stop member (Figures 4B-4C: insulative stop members 425) disposed on the top surface of the seal plate (Figures 4B-4C: insulative stop members 425 and [0044]).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with stop members on the top surface of the seal plate as taught by Unger to control the gap distance between opposing jaw members and enhance the manipulation and gripping of tissue during the sealing process (Unger [0002]).
Regarding claim 23, Couture 1 in view of Couture 2 and Unger discloses the jaw member according to claim 16, with Unger further disclosing a jaw member (Figures 4A-4C: jaw member 420) wherein the stop member is formed of an insulative material (Figures 4B-4C: insulative stop members 425). 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with stop members formed of an insulative material as taught by Unger to control the gap distance between opposing jaw members and enhance the manipulation and gripping of tissue during the sealing process (Unger [0002]).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Couture 1 in view of Couture 2 and Unger, further in view of Davison et al., US 20120083784, herein referred to as "Davison".
Regarding claim 21, Couture 1 in view of Couture 2 and Unger discloses the jaw member according to claim 19, but Couture 1 in view of Couture 2 and Unger does not explicitly disclose a jaw member further comprising a non-insulative material disposed within the at least one aperture.
However, Davison teaches a jaw member (Figure 11: second jaw 320B) further comprising a non-insulative material disposed within the at least one aperture (Figure 11A: first conductive stop 322 is disposed within the knife slot 327 which is an aperture in supply electrode 324).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the jaw member disclosed by Couture 1 with a non-insulative material disposed within an aperture as taught by Davison to prevent the unwanted flow of energy when the electrosurgical instrument is not being used (Davison [0101]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-24, 34, and 36 of U.S. Patent No. 10342597. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the application are narrower than the claims of the patent of record, and therefore the claims are essentially the same. As demonstrated in the table below, the patent's claims read on the claims in the application perfectly.

Claim
Application #16/456282
Claim
Patent # 10342597
16
A jaw member configured for use with an electrosurgical forceps, the jaw member comprising: a seal plate including:
16
A jaw member configured for use with an electrosurgical forceps, the jaw member comprising: a seal plate including:
16
a top surface defining a knife channel extending along a longitudinal axis thereof;
16
a top surface … defining a knife channel extending along a longitudinal axis thereof;
16
and a tab extending along a peripheral edge of the seal plate from the top surface and having a first portion and a second portion,
16
and a tab extending along a peripheral edge of the seal plate from the top surface and having a first portion and a second portion,
16
the first portion extending substantially perpendicular to, and away from, the top surface and the second portion extending from the first portion toward the knife channel and substantially parallel to the top surface to define a cavity between the first portion, the second portion, and the top surface.
16
the first portion extending substantially perpendicular to the top surface and the second portion extending from the first portion toward the knife channel and substantially parallel to the top surface to define a cavity between the second portion and the top surface;
17
The jaw member according to claim 16, further comprising a wire electrically coupled to the seal plate, the wire configured to transmit electrosurgical energy to the seal plate.
17
The jaw member according to claim 16, further comprising a wire electrically coupled to the seal plate, the wire configured to transmit electrosurgical energy to the seal plate.
18
The jaw member according to claim 16, further comprising a jaw housing operably coupled to the seal plate, wherein a portion of the jaw housing is disposed within the cavity.
16
and a jaw housing operably coupled to the seal plate via the cavity defined between the second portion and the top surface.
19
The jaw member according to claim 16, wherein the seal plate defines at least one aperture extending through the top surface thereof.
19
The jaw member according to claim 16, wherein the seal plate defines at least one aperture extending through the top surface.
20
The jaw member according to claim 19, further comprising an insulative material disposed within the at least one aperture.
20
The jaw member according to claim 19, further comprising an insulative material disposed within the at least one aperture.
21
The jaw member according to claim 19, further comprising a non-insulative material disposed within the at least one aperture.
21
The jaw member according to claim 19, further comprising a non-insulative material disposed within the at least one aperture.
22
The jaw member according to claim 16, further comprising a stop member disposed on the top surface of the seal plate.
22
The jaw member according to claim 16, further comprising a stop member disposed on the top surface of the seal plate.
23
The jaw member according to claim 22, wherein the stop member is formed of an insulative material.
23
The jaw member according to claim 22, wherein the stop member is formed of an insulative material.
24
The jaw member according to claim 16, further comprising a jaw housing operably coupled to the seal plate and wherein at least a portion of the tab includes at least one notch defined therein and configured to provide an enhanced point of contact between the seal plate and the jaw housing.
24
The jaw member according to claim 16, wherein at least a portion of the tab includes at least one notch formed thereon configured to provide an enhanced point of contact between the seal plate and the jaw housing.
25
The jaw member according to claim 16, wherein the tab extends along an outer peripheral edge of the seal plate.
36
and a tab extending along a peripheral edge of the seal plate from the top surface and having a first portion and a second portion,
26
The jaw member according to claim 16, wherein the top surface faces an opposing seal plate of an opposing jaw member of the electrosurgical forceps.
16
a top surface facing an opposing seal plate of an opposing jaw member of the electrosurgical forceps
27
The jaw member according to claim 16, further comprising a jaw housing overmolded to the seal plate, wherein a portion of the jaw housing is disposed within the cavity.
34
and a jaw housing overmolded to the seal plate and secured to the seal plate via overmolding within the cavity defined between the second portion and the top surface.
28
The jaw member according to claim 27, wherein the jaw housing is formed of an insulative material.
18
The jaw member according to claim 16, wherein the jaw housing is formed of an insulative material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                   

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794